Mr. Justice Carter delivered the opinion of the court: The first question presented for consideration is the nature of the interest that appellees have in this land. The deeds in question created in the grantees a'base or determinable fee, and the only right left in the grantor was not a vested future estate in fee, but only, what is called “a naked possibility of reverter, which is incapable of alienation or devise, although it descends to his heirs.” (North v. Graham, 235 Ill. 178; Presbyterian Church v. Venable, 159 id. 215; O’Donnell v. Robson, 239 id. 634.) Under these decisions it must be held to be the settled law of this State that the interest of appellees in the land in question was only a possibility of reverter. It then remains for us to consider whether this was such an interest as entitles the appellees to the relief prayed for and allowed in the trial court. It is not alleged in the bill or contended in the brief that the land in question is not still used as a school house site, or that the exercise of the right granted by the lease to Kimmel to go on said land and drill for oil would in any way interfere with such use of the land. Apparently appellees have not filed their bill for the purpose of having this base fee determined by the court on the ground that it had been defeated by non-compliance with the conditions in the said deed. Appellees seek rather through a court of equity to direct said school trustees and directors as to the use of said property. On this record it must be held that the land is still used for the purposes set out in the deeds and that the title to the estate granted by said deeds is still held by the trustees of schools. This court, in Gannon v. Peterson, 193 Ill. 372, stated that equity would interfere to enjoin equitable waste by the owner of a base or determinable fee only when it is made to appear that the contingency which will determine the fee is reasonably certain to happen and the waste is of such character that a court of equity can say that the party is charged with a wanton and conscienceless use of his rights, and we there held that equity would not enjoin the owner of a base fee from leasing coal mining privileges. The doctrine laid down in that case was re-affirmed in Fifer v. Allen, 228 Ill. 507. We are compelled to hold that appellees have shown no present estate in the land,;—nothing but an expectancy; a mere possibility of reverter; a right not now capable of being valued. No estate is vested in appellees and none may ever vest. A court of equity, in its ordinary jurisdiction, cannot protect a mere expectancy. The decree of the circuit court is reversed and the cause remanded to that court, with directions to enter a decree dismissing the bill. Reversed and remanded, with directions.